   Case: 1:18-cr-00077-TSB Doc #: 40 Filed: 11/20/20 Page: 1 of 5 PAGEID #: 111




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,                    :      Case No. 1:18-cr-77
                                              :
 vs.                                          :      Judge Timothy S. Black
                                              :
 ROBERT MOORE,                                :
                                              :
        Defendant.                            :

                               ORDER DENYING
                         DEFENDANT’S MOTION FOR BOND

       This criminal case is before the Court on Defendant’s motion for release on bond

pending sentencing (Doc. 31) and the Government’s response in opposition (Doc. 32).

                                   I. BACKGROUND

       On May 16, 2018, a federal grand jury returned a three-count indictment against

Defendant Robert Moore, charging him with: possession with intent to distribute

controlled substances, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (Counts 1 and 2);

and possession of a firearm by a prohibited person (i.e., felon in possession of a firearm),

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Count 3). (Doc. 3). As charged,

Defendant faced a statutory maximum term of up to twenty years in prison on Counts 1

and 2, as well as up to ten years in prison on Count 3. See 21 U.S.C. § 841(b)(1)(C); and

18 U.S.C. § 924(a)(2).

       Based on Defendant’s charges, there was a rebuttable presumption that no bond

condition or combination of conditions would reasonably assure his appearance or the

safety of the community. 18 U.S.C. § 3142(e)(3)(A). Moreover, Defendant had at least
    Case: 1:18-cr-00077-TSB Doc #: 40 Filed: 11/20/20 Page: 2 of 5 PAGEID #: 112




one outstanding warrant and a pending parole revocation detainer. (Doc. 39 at 5-6).1

Accordingly, Defendant never contested pretrial detention. (See, e.g., Doc. 12).

       On April 11, 2019, Defendant appeared before this Court and entered his plea of

guilty to Count 3 of the Indictment, pursuant to a Rule 11(c)(1)(C) plea agreement. (Min.

Entry, Apr. 11, 2019; Doc. 21). Under the terms of the plea agreement, the parties agreed

to a proposed binding sentence of 108 months incarceration. (Doc. 21, ¶ 7). The Court

accepted Defendant’s guilty plea but deferred acceptance of the Rule 11(c)(1)(C) plea

agreement pending the preparation of the Presentence Investigation Report (“PSR”).

(Min. Entry, Apr. 11, 2019).

       Since that time, Defendant’s PSR has been completed, reflecting a recommended

Guideline range of 110-120 months.2 The PSR also details Defendant’s egregious

criminal history, resulting in a Criminal History Category of VI. Further, the PSR notes

that Defendant does not suffer from any illness, which Defendant has himself confirmed

in interviews to both U.S. Pretrial and U.S. Probation. (Doc. 39 at 2; PSR, ¶¶ 144-146).




1
  On September 9, 2019, this Court granted Defendant’s “release” from federal custody,
in order to allow him to revert to state custody and resolve his active parole detainer.
(Doc. 24). The Court once again took custody of Defendant immediately upon resolution
of his parole. (Doc. 25). Accordingly, Defendant’s “release” served merely as a form of
transfer, during which Defendant remained in custody at all times.
2
 The Government objects to the Guideline calculation and maintains that Defendant
qualifies as a career offender. However, given that Defendant faces a statutory maximum
of 120 months, as well as the terms of the Rule 11(c)(1)(C) plea agreement, the outcome
of the objection is unlikely to have a significant impact on Defendant’s Guidelines range
and his ultimate sentence.

                                            2
   Case: 1:18-cr-00077-TSB Doc #: 40 Filed: 11/20/20 Page: 3 of 5 PAGEID #: 113




       Defendant now moves for release pending sentencing, citing to health concerns

posed by the ongoing COVID-19 pandemic. (Doc. 31). The Government opposes

Defendant’s release, noting that Defendant is neither at high-risk of health complications,

nor is release appropriate in light of the applicable legal standard. (Doc. 32).

                             II. STANDARD OF REVIEW

       Pursuant to 18 U.S.C. § 3143(a)(1):

              the judicial officer shall order that a person who has been found
              guilty of an offense and who is awaiting imposition or
              execution of sentence … be detained, unless the judicial officer
              finds by clear and convincing evidence that the person is not
              likely to flee or pose a danger to the safety of any other person
              or the community if released under section 3142(b) or (c).

       In determining whether any conditions will reasonably assure a defendant’s

appearance and the safety of the community, the Court must consider the factors set forth

in 18 U.S.C. § 3142(g), including: (1) the nature and circumstances of the alleged

offense; (2) the weight of the evidence against the defendant; (3) the history and

characteristics of the defendant; and (4) the nature and seriousness of the danger to any

person or the community if the defendant is released.

                                     III. ANALYSIS

       The Court acknowledges the significant risk posed by the pandemic, particularly

to those individuals held in detention. However, it bears repeating that Defendant neither

suffers from underlying conditions, nor are there any confirmed COVID-19 cases among

the federal detainees in the Butler County Jail. Thus, absent a showing, by clear and




                                              3
   Case: 1:18-cr-00077-TSB Doc #: 40 Filed: 11/20/20 Page: 4 of 5 PAGEID #: 114




convincing evidence, that Defendant is neither a flight risk nor a danger to the

community, the Court must order Defendant’s continued detention.

          First, the nature and circumstances of the offense are serious. By his own

admission in the Statement of Facts, Defendant was stopped by police officers for

traveling 111 MPH in 55 MPH zone, and was found to be driving without a license and in

possession of both cocaine and a semi-automatic firearm with an extended magazine,

loaded with 15 rounds of .40 caliber ammunition. (Doc. 21 at 6). The Court

acknowledges that possession of a firearm is certainly ‘non-violent’ compared to the use

of a firearm. Regardless, particularly given Defendant’s egregious criminal history, the

Court hardly finds this distinction persuasive.

          Second, as to the weight of the evidence, Defendant has already entered a plea of

guilty.

          Third, Defendant’s history and characteristics weigh strongly in favor of continued

detention. To start, Defendant has never held lawful employment and he admits that he

unlawfully uses marijuana daily. (PSR, ¶¶ 149, 152). More importantly, however,

Defendant has a lengthy and significant criminal record, which includes criminal

trespass, breaking and entering, drug possession, aggravated drug trafficking, and

numerous convictions for weapons under disability. (Id. at ¶¶ 45-103). Defendant also

has a history of disciplinary issues while incarcerated, as well as a history of failure to

abide by supervision and violations of probation and parole. (Id.) Moreover, Defendant

has served significant terms of imprisonment for some of his prior offenses, and yet

appears to be undeterred by the threat of further incarceration. (Id.) Accordingly, the


                                               4
   Case: 1:18-cr-00077-TSB Doc #: 40 Filed: 11/20/20 Page: 5 of 5 PAGEID #: 115




Court cannot conclude that any conditions of bond would ensure Defendant’s

compliance.

       Finally, the Court must consider the nature and seriousness of the danger to any

person or the community if the defendant is released. Given Defendant’s history, the

seriousness of the instant offense, and the lengthy term of imprisonment Defendant

currently faces, the Court finds that Defendant poses a risk of flight and poses a

significant risk to the safety of the community.

       Having considered the statutory factors, the Court finds that, despite the ongoing

pandemic, Defendant’s continued detention is warranted.

       Accordingly, Defendant’s motion for bond (Doc. 31) is DENIED and Defendant

Robert Moore SHALL remain detained pending sentencing.

       IT IS SO ORDERED.

Date: 11/20/2020                                                s/ Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             5
